910 So. 2d 894 (2005)
Ruben DIAZ, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-4365.
District Court of Appeal of Florida, First District.
September 2, 2005.
Nancy A. Daniels, Public Defender, and Pamela Presnell, Assistant Public Defender; Ruben Diaz, pro se, for appellant.
Charlie Crist, Attorney General, Tallahassee, for appellee.
PER CURIAM.
We affirm appellant's judgment and sentence but remand for correction of a scrivener's error contained in the written judgment. The judgment erroneously cites to section 893.135(5), Florida Statutes, when the correct statutory citation for the offense of a violation of the Racketeer Influenced Corruption Organization Act as charged against appellant is section 895.03, Florida Statutes (2002).
AFFIRMED and REMANDED with instructions.
BENTON, PADOVANO and BROWNING, JJ., concur.